Citation Nr: 0123013	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  97-16 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Whether the veteran submitted a timely notice of 
disagreement with an August 5, 1987, rating decision.

2.  Entitlement to an effective date earlier than December 
30, 1999, for an award of service connection for post 
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



REMAND

The veteran served on active duty from November 1965 to 
November 1967.

This matter arises before the Board of Veterans' Appeals 
(Board) from an August 1987 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, and a January 2001 decision by the St. Petersburg, 
Florida, VARO.

Appellate review of the veteran's claims at this time would 
be premature.  In April 2001, he requested that he be 
scheduled for a hearing before a member of the Board in 
Washington, D.C.  He was notified by letter dated July 23, 
2001, that he was scheduled for a hearing before the Board on 
September 11, 2001.  In a letter dated September 5, 2001, and 
received at the Board on September 12, 2001, the veteran 
requested that he instead be scheduled for video-conference 
hearing before a member of the Board because it would better 
suit his needs and "conserve time and save money."  

The Board finds that the request to reschedule the hearing 
was for good cause.  See 38 C.F.R. § 20.704(c) (2000).  
Accordingly, while the Board sincerely regrets the delay, in 
order to afford the veteran due process the case must be 
remanded to the RO for an appropriate hearing to be 
scheduled.

The claim is REMANDED for the following:

Schedule the veteran for a video-
conference hearing before a member of the 
Board in accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


